Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 19, 2021 has been entered. Claims 1-2, 4-15 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (Kanzawa) (JP2008254339, English translation provided) in view of Yukawa (US Patent No. 10,226,970).
Regarding claim 1, Satoshi discloses that, as illustrated in Figs. 1-2, a pneumatic tire (i.e. the tire 1, [0021]) includes an annular-shaped tread portion (i.e. the tread portion, 7, [0020]) extending in a tire circumferential direction; a pair of sidewall portions disposed on both sides of the tread portion (i.e. a pair of sidewall portions 8 continues to the respective side portions of the tread portion 7 and extending inward in the radial direction, ([0019], line 3 from bottom)); and a pair of bead portions disposed on an inner side in a tire radial direction of the sidewall portions (i.e. a bead core 3 is embedded in a bead portion 2, a carcass 4 straddling 
Satoshi discloses that, as illustrated in Figs. 1-2, in the pneumatic tire a band-like sound absorbing member (Fig. 1 item 30) is adhered on an inner surface of the tread portion in the tire circumferential direction (i.e. in the tire, the sound absorbing material 30 is arranged at least on the inner peripheral surface of the tread portion 7, [0020]; Here, it is preferable that the inner peripheral surface 1IL of the tread portion of the tire 1 at the stage shown in Fig. 2(d) is previously subjected to processing such as application of an adhesive agent or attachment of an adhesive tape…. Alternatively, an adhesive or the like may be previously attached to the surface of the sound absorbing material 30 [0025]); and a plurality of cuts with an angle θ with regard to the tire circumferential direction within a range of 40˚<= θ<=90˚ are formed on both end portions in a lateral direction of the band-like sound absorbing member, and the cuts are connected only to one end portion in the lateral direction of the band-like sound absorbing member (i.e. Next, as shown in Fig. 2b, the sound absorbing material 30 is processed into a plurality of slits (or cuts). A band-shaped sound absorbing material 30 having a rectangular cross section is provided with a plurality slits/cuts 31 extending from both side surfaces thereof in a direction perpendicular to the longitudinal direction. The slits/cuts 31 are introduced into the sound absorbing material 30 so as to be arranged side by side in the longitudinal direction alternatively on one side surface and the other side surface of the sound absorbing material 30 [0023]; it is understandable that the plurality of cuts with an angle θ with regard to the tire circumferential direction at 90˚ are formed on both end portions in a lateral direction of the band-like sound absorbing member; Furthermore, Fig. 6C is an example in which one slit 31 is 1.
Satoshi discloses that, as illustrated in Fig. 6a, in the pneumatic tire the depth of the cuts 31 of the band-like sound absorbing member 30 is covering the total depth of the band-like sound absorbing member 30. As illustrated in Fig. 6d, Satoshi discloses that the depth of the cuts 31 of the band-like sound absorbing member 30 is about less than 50% regard to the total depth of the band-like sound absorbing member 30. Thus, Satoshi teaches that, in the pneumatic tire a depth of the cuts of the band-like sound absorbing member is 50% or more with regard to the total depth of the band-like sound absorbing member.
Regarding the depth of the cut, Satoshi discloses that, as illustrated in Fig. 6d, in the pneumatic tire the depth of the cuts 31 of the band-like sound absorbing member 30 is 50% or more and less than 100% with regard to a thickness D of the band-like sound absorbing member 30. Further, Satoshi discloses that, Fig. 6(d) is an example in which the slit does not penetrate through (less than 100% cut through) two facing surfaces of the sound absorbing material ([0031], lines 9-10). It is reasonable to say that the depth of the cut is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. a depth d of the cuts is 50% or more and less than 100% with regard to a thickness D of the band-like sound absorbing 
However, Satoshi does not explicitly disclose that the cuts are configured to open during the deformation of the pneumatic tire. 
In the same field of endeavor, pneumatic tire, Yukawa discloses that, as illustrated in Figs. 2-3, the axial surface 12a is provided with a plurality of slits 15. Since the slits 15 can open or close by themselves so as to follow expansion deformation of the noise damper 10 based on freezing the moisture in the noise damper 10 in cold climates for example, cracks on the noise damper 10 can be prevented (col. 5, lines 3-7). Thus, Yukawa discloses that the cuts (Fig. 2, item 15) are in a closed state (for example at a normal condition for the tire) and are configured to open during deformation of the pneumatic tire. As illustrated in Fig. 2, Yukawa also discloses that the cuts are not formed in a surface of the sound absorbing member adhered to the inner surface of the tread portion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoshi to incorporate the teachings of Yukawa to provide that the cuts are in a closed state and are configured to open during deformation of the pneumatic tire. Doing so would be possible to prevent the deterioration in the appearance of a noise damper, as recognized by Yukawa (col. 1, lines 7-41).
Regarding claim 2, Satoshi discloses that, as illustrated in Fig. 2b, in the pneumatic tire the width of the cuts 31 of the band-like sound absorbing member 30 is about larger than 0% regard to a width A of the band-like sound absorbing member 30. As illustrated in Fig. 7a, Satoshi discloses that the width of the cuts 31s of the band-like sound absorbing member 30 is 
Regarding claims 6, Satoshi discloses that, as illustrated in Fig. 6a, in the pneumatic tire the depth of the cuts 31 of the band-like sound absorbing member 30 is covering the total depth of the band-like sound absorbing member 30. As illustrated in Fig. 6d, Satoshi discloses that the depth of the cuts 31 of the band-like sound absorbing member 30 is about less than 50% regard to the total depth of the band-like sound absorbing member 30. Thus, Satoshi teaches that, in the pneumatic tire a depth of the cuts of the band-like sound absorbing member is 50% or more with regard to the total depth of the band-like sound absorbing member.
Regarding claim 5, Satoshi discloses that, the ends of the band-shaped sound absorbing material may be adhered to each other to form a ring, or may be used as a form having a gap (i.e. a missing portion) between the ends ([0020]). Thus, Satoshi discloses that in the pneumatic tire the band-like sound absorbing member has a missing portion in at least one section in the tire circumferential direction.
Regarding claims 4, 7, 9 and 11, Satoshi discloses that the pneumatic tire (i.e. the tire 1, [0021]) includes an annular-shaped tread portion (i.e. the tread portion, 7, [0020]) extending in a tire circumferential direction. However, Satoshi does not explicitly disclose that a volume of the band-like sound absorbing member is 10% to 30% with regard to luminal volume of the tire. Yukawa discloses that, for passenger car tires 215/45R17 having a basic structure as illustrated 
Noise damper with Wa : 100 mm
Noise damper thickness ta : 30 mm (col. 6, lines 59-66)   
Based on the above data of the tire, Yukawa discloses that, in the pneumatic tire a volume of the band-like sound absorbing member is about 20% with regard to luminal volume of the tire. This is in the range of 10% to 30% claimed in claims 4, 7, 9 and 11. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoshi o incorporate the teachings of Yukawa to have a volume of the band-like sound absorbing member is 10% to 30% with regard to luminal volume of the tire. Doing so would be possible to improve the performance of the sound absorbing material in the tire.
Regarding claims 8, 10 and 12-15, Satoshi discloses that, the ends of the band-shaped sound absorbing material may be adhered to each other to form a ring, or may be used as a form having a gap (i.e. a missing portion) between the ends ([0020]). Thus, Satoshi discloses that in the pneumatic tire the band-like sound absorbing member has a missing portion in at least one section in the tire circumferential direction.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments for claim 1 that the cuts are in a closed state and are configured to open during deformation of the pneumatic tire, the rejection does not 

    PNG
    media_image1.png
    424
    391
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 6 in the teachings of Satoshi)
	However, in order to advance the prosecution, the reference of Yukawa is introduced to address the limitations of “the cuts are in a closed state and are configured to open during deformation of the pneumatic tire” in claim 1 in this office action.
	Regarding arguments in claim 16 (now in claim 1) that Satoshi does not describe any significance associated with the depth, and thus cannot be said to disclose the depth of the cuts being a result-effective variable, it is not persuasive. Satoshi discloses that, Fig. 6(d) is an example in which the slit does not penetrate through (less than 100% cut through) two facing 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742